Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1, 5, 7 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claims 1, 7 and 13 of a method of making a semiconductor device including: depositing an encapsulant over the first surface and the second surface of the substrate and around the semiconductor die and plurality of bumps after forming the plurality of bumps on the substrate, wherein a portion of each of the plurality of bumps extends beyond a surface of the encapsulant; removing a portion of the encapsulant to expose the second conductive layer of the substrate; forming an interconnect structure over the encapsulant and semiconductor die and electrically coupled to the plurality of bumps; removing the substrate; forming a protection layer over the encapsulant and semiconductor die; and removing a portion of the protection layer to expose the plurality of bumps (claim 1); depositing an encapsulant over the first surface and the second surface of the substrate and around the semiconductor die and vertical interconnect structure, wherein a portion of the vertical interconnect structure extends beyond a surface of the encapsulant; removing a portion of the encapsulant over the second surface of the substrate; forming a first interconnect structure over the encapsulant and semiconductor die; removing the substrate; forming a protection layer over the encapsulant and semiconductor die; and removing a portion of the protection layer to expose the vertical interconnect structure (claim 7); depositing an encapsulant over the first surface and the second surface of the substrate and around the semiconductor die and vertical interconnect structure, wherein a portion of the vertical interconnect structure extends beyond a surface of the encapsulant; removing a portion of the encapsulant over the second surface of the substrate; forming a first interconnect structure over the encapsulant and semiconductor die; removing the substrate; forming a protection layer over the encapsulant and semiconductor die; and removing a portion of the protection layer to expose the vertical interconnect structure (claim 13).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894   
/CALEB E HENRY/Primary Examiner, Art Unit 2894